Title: From Thomas Jefferson to Edgar Mason, 12 August 1825
From: Jefferson, Thomas
To: Mason, Edgar,Brockenbrough, John

Monticello
Aug. 12. 22. 1825I am very thankful gentlemen for the honor done me by  the society of which you are a  commee in electing me one of it’s honorary members. I could decline no  distinction conferred by them, nor service I could render them, but  on reasons of still higher importance to themselves. on  maturely weighing the general relation in which the law  of the Univty and  the appmt of  it’s  visitors have placed me as to every member of the instn I believe it is my duty to make no change in those relations by  entering into addnal & different ties with different  associans of it’s members. the duties  with which I am charged require that in all cases which may arise I should stand in an equal position as to every  person concerned, not only that I may preserve the inestimable consciousness of impartiality to all,  but the equally inestimable exemption   from all suspicion of partialities. your kind expressions towds myself ensure to me I hope an equally kind acceptance of the reasons on which I act, and I can add with truth on behalf of my colleagues of the visitn that the highest reward they can recieve for their joint cares and exertions on behalf of this instn, is the anticipated hope and belief that they are rearing up in science and in virtue those on whom the hopes of their country rest for it’s future govmt and prosperity. for my self I pray you to accept assurances of my sincere affections &  best wishes